Citation Nr: 0533778	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
status post residuals of a right ankle fracture.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which increased the veteran's 
disability evaluation for his residuals of a fracture of the 
right ankle from 10 percent disabling to 20 percent 
disabling.  

The Board remanded this case to the RO in October 2003 for 
further development that has now been completed.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.	The veteran's service-connected right ankle disorder is 
manifested by findings of post-traumatic early 
degenerative charges in the ankle joint, marked 
limitation of ankle motion, chronic right ankle pain, 
and markedly diminished ability to perform activities.  

2.	The veteran has a tender surgical scar on the medial 
aspect of the right ankle.  


CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 20 
percent for traumatic arthritis of the right ankle, 
status post screw fixation, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5171 (2005).  

2.	The criteria for a separate 10 percent evaluation for 
the scar around the medial aspect of the right ankle 
have been met. 38 U.S.C.A. § 1155, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." VA's 
General Counsel has held that this aspect of Pelegrini 
constituted dicta.

In a letter dated in February 2003 the RO informed the 
veteran of the evidence needed to substantiate his current 
claims, and of who was responsible for obtaining what 
evidence. The VCAA notice letter, in conjunction with the 
statement of the case and supplemental statements of the case 
told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.

In Pelegrini, the majority also found that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
However, the Court's remedy was remand so that the notice 
could be provided. Id., at 120, 122-4. The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision." Id., at 120. 
The veteran received that remedy when the Board remanded the 
claim, and he was provided the July 2004 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice. If he had submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication. The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication. 38 C.F.R. § 
3.156(b) (2004) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Moreover, it does not appear that any evidence relevant to 
the veteran's claims is available, but not yet associated 
with the claims folder.   It is noted in this regard that the 
veteran has been afforded recent VA examinations that 
provided relevant clinical evidence and medical opinions 
pertinent to the issue currently on appeal.  
Accordingly, the Board will adjudicate the veteran's claim on 
the evidence now of record.

I.  Factual Basis.  

The record indicates that the veteran fractured his right 
ankle while in Vietnam during 1966.  He underwent an open 
reduction of the ankle for a tri-malleolar fracture.  In a 
rating action of May 1967, the RO granted service connection 
for the residuals of this injury, which were assigned a 10 
percent evaluation from March 10, 1967.  

In a November 2001 statement, a private physician reported 
treating the veteran for pain and stiffness in the right 
ankle that worsened when the temperature changed.  Evaluation 
revealed dorsiflexion to neutral and from 5 to 25 degrees of 
motion in the ankle.  No pain was elicited on palpation or on 
range of motion.  In February 2002, the veteran was noted to 
have had a moderate improvement in his ankle pain.

On a May 2002 VA orthopedic examination, the veteran 
complained of considerable pain and stiffness in the right 
ankle especially during cold and damp weather.  During the 
evaluation the veteran walked well and had a normal heel-toe 
gait.  Tiptoeing was possible, but squatting was difficult 
with complaints of pain in the ankle area.  There was normal 
alignment to the right ankle with a prominent medial maleolus 
and a well heeled, barely visible surgical in the ankle area.  
There was tenderness on the medial side of the ankle.  There 
was 10 degrees of ankle extension and 15 degrees of ankle 
flexion.  Inversion was 10 degrees and eversion was 5 
degrees.  Power was moderate against resistance and 
accompanied by complaints of pain.  An x-ray revealed a 
healed fracture of the medial malleolus with a metallic screw 
and mild post-traumatic arthritis.  

During a May 2005 VA examination, the veteran complained of 
constant right ankle pain that was sometimes dull and 
sometimes sharp.  The ankle was stiff in the morning and 
walking was limited and sometimes required a cane.  Swelling 
on repetitive use was also reported.  Evaluation revealed 
good posture and a normal heel-toe gait.  Tiptoing was 
difficult because of ankle pain.  The ankle was not deformed, 
but there was minimal swelling and pitting edema in the foot 
and ankle.  It was reported that there was a surgical scar on 
the medial side of the ankle and the veteran was tender in 
this area.  The veteran had 10 degrees of extension and 20 
degrees of flexion.  Inversion was 15 degrees and eversion 
was 5 degrees.  The veteran complained of pain on motion.  
The diagnosis was post-traumatic degenerative arthritis of 
the right ankle with resultant limited motion and pain.  

II.  Legal Analysis.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A.§ 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The veteran is currently service connected for residuals of 
right ankle fracture, evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271. He contends that he 
has pain, stiffness, swelling, arthritis, and limited 
movement of the right ankle. As such, the veteran contends 
that he is entitled to a rating in excess of 20 percent for 
his service-connected right ankle disability.

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle.

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  

During the pendency of this appeal, changes were made in 
August 2002 to the Schedule for Rating Disabilities for skin 
disorders. Under the old criteria, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001). Under the new 
criteria, a scar which is manifested as superficial and 
painful on examination will be assigned a 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

The Board first notes that the 20 percent rating currently 
assigned under Diagnostic Code 5271 contemplates marked 
limited motion of the ankle. This is the maximum schedular 
evaluation assignable under Diagnostic Code 5271. The medical 
evidence of record fails to indicate that the veteran's right 
ankle is ankylosed and therefore an evaluation in excess of 
20 percent under the provisions of Diagnostic Code 5270 is 
precluded.  

However, the reports of the VA examinations conducted in 2002 
and 2005 have shown that the surgical scar of the medial 
aspect of the right ankle has been found to be tender on 
objective demonstration. See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2003), effective prior to July 31, 2002; 
Fed. Reg. 62,889 (October 9, 2002), effective July 31, 2002.  
Accordingly, a separate compensable rating under the holding 
in Esteban v. Brown, 6 Vet. App. 259 (1994), is warranted for 
the veteran's surgical scar on the right ankle.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post residuals of right ankle fracture is denied.

Entitlement to a 10 percent evaluation for scar over the 
medial aspect of the right ankle is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


